      Case 3:20-cr-20077-RHC ECF No. 8, PageID.39 Filed 01/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA

                    Plaintiff,
                                                Case No: 20-CR-20077
vs.

CRAIG HILBORN,

                Defendant.
__________________________________/

              ORDER GRANTING UNOPPOSED MOTION FOR EARLY
                  TERMINATION OF SUPERVISED RELEASE

        On December 30, 2020 Defendant filed a pro se “Unopposed Motion for Early

Termination of Supervised Release” in the above matter. (ECF No. 5.) The government

filed a response on January 6, 2021. (ECF No. 7.) It does not object to the relief

sought. The Court has reviewed the motion and has determined that an early

termination of supervised release should be granted, therefore,

        IT IS ORDERED that the Defendant’s “Unopposed Motion for Early Termination

Supervised Release” is GRANTED,

              IT IS SO ORDERED.

                                          S/Robert H. Cleland
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE

Dated: January 21, 2021
    Case 3:20-cr-20077-RHC ECF No. 8, PageID.40 Filed 01/21/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 21, 2021, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522
